EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7 and 8: Canceled.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Ran (KR-101694495-B1, cited in the previous office action, 07/28/2021)(“Ran” hereinafter) in view of Kang (“Chloride Ion Filtering of Dessicant Using Porous Material, cited in the previous office action, 07/28/2021)(“Kang” hereinafter), and Lim et al. (Impact of natural and calcined starfish on the stabilization of Pb, Zn and As in contaminated agricultural soil, Environ Geochem Health, cited in the previous office action, 07/28/2021) (“Lim” hereinafter).  
Regarding claim 1, Ran teaches an ecofriendly snow removal composition (see Ran at [0015] teaching an eco-friendly deicing agent composition), comprising:
a chloride (see Ran at [0018] teaching sodium chloride, calcium chloride): and
a sodium hexametaphosphate (see Ran at [0018] teaching sodium hexametaphosphate);


Ran does not explicitly teach i) a starfish-derived porous structure obtained by removing proteins from starfish, ii) wherein the sodium hexametaphosphate in the form of an ion forms a coordinate bond to the starfish-derived porous structure when the composition is dissolved in water, and iii) the concentration of the starfish-derived porous structure is in an amount of 0.1 to 1 wt% with respect to the total weight of the composition or wherein the starfish-derived porous structure is contained  in an amount of 0.1 to 1 wt% with respect to the total weight of the composition.

Regarding i), Kang teaches a study on chloride ion filtering of desiccant using porous material (see Kang at Title), and teaches that problems with decontamination of calcium chloride, which is used to melt large amounts of snow, are becoming apparent (see Kang at page 1, sentences 2 – 3). Kang further teaches that the most common cause of problems with the decontamination of calcium chloride is chloride ion (see Kang at page 1, sentence 5). Kang also teaches that they (Kang’s group) decided to explore additives that can compensate for the chloride ion decontamination problem, and thought of porous substances as substances that can capture ions of chloride (see Kang at page 1, sentences 2 – 5). In Kang’s experiment, the porous substances that were used to capture chloride ions are activated carbon, ion exchange resin, starfish and shellfish (see Kang at page 1, sentence 6). Based on Kang’s experimental results, the porous substances that are effective in capturing chloride ions are starfish and activated carbon 
Furthermore, Lim teaches that local fishermen in Korea capture starfish to protect their marine aquaculture because the starfish is a main predator of shellfishes, thus most starfish waste is not properly recycled (see Lim at page 432, column 2, paragraph 2, sentences 2 – 3). Due to an excess of starfish waste, Lim teaches a potential application of Ca (calcium)-rich starfish as a soil amendment (see Lim at page 432, introduction, column 2, paragraph 2, last sentence). As such, one of ordinary skill in the art would have recognized that there is a readily available and potentially free source of the starfish-derived porous material. In addition, starfish is ecofriendly because of its use to amend the soil.
As such, one of ordinary skill in the art would appreciate that Kang teaches a starfish-derived porous structure that can effectively capture chloride ions, and Lim teaches that the starfish is readily available due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled, and seek those advantages by adding the starfish-derived porous structure in Ran’s snow removal composition.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a starfish-derived porous structure of Kang’s to Ran’s eco-friendly deicing agent composition because by doing so, there is a porous material in the snow removal composition that can effectively capture chloride ions that is readily available due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled.


Regarding ii), as mentioned Ran does not explicitly teach wherein the sodium hexametaphosphate in the form of an ion forms a coordinate bond to the starfish-derived porous structure when the composition is dissolved in water.  However, based on the teachings above, the composition of Ran as modified by Kang and Lim (chloride, sodium hexametaphosphate, and starfish-derived porous structure) and the composition of claim 1 and Specifications at page 3 lines 20-22 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.  Since the composition is the similar, there is a reasonable expectation of success that the sodium hexametaphosphate ion as taught by the prior art forms a coordinate bond to the starfish-derived porous structure when the composition is dissolved in water.

Regarding iii) as mentioned Ran does not explicitly teach the concentration of the starfish-derived porous structure or wherein the starfish-derived porous structure is contained in an amount of 0.1 to 1 wt% with respect to the total weight of the composition, and there are no .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735